COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Raul Rodriguez v. The State of Texas

Appellate case number:    01-12-00688-CR

Trial court case number: 1348372

Trial court:              178th District Court of Harris County

       The State has filed a “Motion to Exceed Word Limit,” along with its 35,112-word brief,
requesting that this Court accept the brief although it exceeds the 15,000 word limit set by the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4(i)(2)(B). We previously granted
the appellant’s motion to exceed the word limit by 10,000 words, for a total of 25,000 words.
See TEX. R. APP. P. 9.4(i)(4).
        We DENY the State’s motion and STRIKE the State’s brief for failure to comply with
Texas Rule of Appellate Procedure 9.4(i)(2)(B). See TEX. R. APP. P. 9.4(i)(2), (j). We ORDER
the State to file a brief within 30 days of the date of this order containing no more than 25,000
words. See TEX. R. APP. P. 9.4(i)(4). No extensions of time to file the brief will be granted. See
TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: October 3, 2013